Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions
Applicant has elected, without traverse to prosecute the invention of group I, claims 1-16.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 20170107794A1), in view of Steele (U.S. 8701775B2) and Steele (U.S. 2003/0159827A1).  
Regarding claim 1, Steele 794’ discloses an apparatus (9, fig. 1) for communicating fluid in downhole well environments (see figs. 1, 2, and refer to 

    PNG
    media_image1.png
    440
    602
    media_image1.png
    Greyscale

However, Steele 794’ fail to teach the lateral bores having a threaded interface, each lateral leg having a threaded interface to couple with the threaded interface of a respective lateral bore.  
Steele775’ teach a y-block (102, fig. 1A) having a lateral bore (bore of lateral leg 110) having a threaded interface (111), a lateral leg (128) having a threaded interface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pin and box connection of Steele 794’ with a threaded connection wherein the lateral bores having a threaded interface, each lateral leg having a threaded interface to couple with the threaded interface of a respective lateral bore, as taught by Steele775’, for the predictable result of connecting the latera bores to each lateral leg.
However, the combination of Steele 794’ and Steele775’ fail to teach wherein the lateral legs are positioned to extend into a single borehole after the lateral legs are coupled to the y-block.
Steele827’ teach a y-block (18, see fig. 4 and refer to para 0017) having a main bore (bore of leg 12) and lateral bores (bored of legs 52, 54, 56, 58, 60, 62, 64) formed therein (see fig. 3-4), and a lateral leg (legs 52, 54, 56, 58, 60, 62, 64) for each lateral bore (see figs. 3-4), wherein the lateral legs (legs 52, 54, 56, 58, 60, 62, 64) are positioned to extend into a single borehole (22) after the lateral legs are coupled to the y-block (see fig. 4). The lateral legs each serve various purposes, wherein 58 serve as a main fluid flow conduit, 60 may contain electrical lines to deliver power, 56 may contain fiber optic lines, 54, 62 may be used to conduct hydraulic fluid for actuation of downhole devices, 52, 56 can be used for chemical injection or additional production flow area (refer to para 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Steele 794’ and 
Regarding claims 2 and 10, the combination of Steele 794’, Steele775’, and Steele827’ teach all the features of this claim as applied to claims 1 and 9; Steele 794’ further disclose wherein the lateral leg (32) for coupling with a transition sub (29, para 0043: transition sub 29 could be a packer).  
However, Steele 794’ fails to teach another threaded interface.
Steele775’ teach lateral leg (128) with another threaded interface (136) for coupling with a transition sub (128, see fig. 1A and refer to col. 3 lines 33-37)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Steele 794’ and Steele827’ to have another threaded interface, as taught by Steele775’, for the predictable result of connecting the lateral leg with a transition sub. 
Regarding claims 4 and 12, the combination of Steele 794’, Steele775’, and Steele827’ teach all the features of this claim as applied to claims 2 and 10; Steele775’ further teach wherein for each lateral leg, the threaded interface (134) of the respective lateral leg and the other threaded interface (136) of the respective lateral leg have a same turn orientation (see fig. 1A).  
Regarding claims 5 and 13, the combination of Steele 794’, Steele775’, and Steele827’ teach all the features of this claim as applied to claim 2 above; Steele775’ 
Regarding claims 6 and 15, the combination of Steele 794’, Steele775’, and Steele827’ teach all the features of this claim as applied to claim 2 and 10; Steele775’ further disclose O-rings (188) providing sealing between 186 and (200). 
However, the combination of Steele 794’, Steele775’, and Steele827’ fail to teach wherein at least one selected from a group comprising a lower section of the other threaded interface and an upper section of the threaded interface comprises a gasket.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Steele 794’, Steele775’, and Steele827’ to include wherein at least one selected from a group comprising a lower section of the other threaded interface and an upper section of the threaded interface comprises a gasket, for preventing fluid leaks between the pipe sections. 
Regarding claims 7 and 14, the combination of Steele 794’, Steele775’, and Steele827’ teach all the features of this claim as applied to claims 1 and 9; Steele775’ further disclose a stabilizer (148, fig. 1C) connected to and for stabilizing the lateral leg (128; refer to col. 2 lines 1-10 and col. 4 lines 4-10).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steele 794’ and Steele827’ to include a stabilizer, as taught by Steele, for the predictable result of stabilizing the lateral legs as the y-block is lowered into the main wellbore.

Regarding claim 9, Steele 794’ discloses a system (9, fig. 1) for use in downhole well environments (see fig. 1), the system comprising: a y-block (200, see figs. 1 and 2) having a main bore (bore of 232) and lateral bores (bore of 234. Para 0068: the y-block 200 may have three or more legs for two or more lateral wellbores) formed therein (see fig. 2), the main bore (bore of 232) having a first end (220) for coupling with a section of tubing (22) and another end (222) for coupling with a main bore leg (30), the main bore having an internal diameter greater than the internal diameter of the lateral bores (see annotated fig. 2 above); at least two lateral legs (para 0068: the y-block 200 may have three or more legs for two or more lateral wellbores); and a transition sub (29) for coupling with another interface of the lateral leg (another segment of 32).  
However, Steele 794’ fail to teach each lateral bore having a threaded interface, each lateral leg having a threaded interface to couple with the threaded interface of a respective lateral bore.
Steele775’ disclose a y-block (102, fig. 1A) having a lateral bore (bore of lateral leg 110) having a threaded interface (111), a lateral leg (128) having a threaded interface (134) to couple with the threaded interface (111) of the lateral bore (see figs. 1A, 2A, and refer to col. 3 lines 29-33). 

However, the combination of Steele 794’ and Steele775’ fail to teach wherein the lateral legs are positioned to extend into a single borehole after the lateral legs are coupled to the y-block.
Steele827’ teach a y-block (18, see fig. 4 and refer to para 0017) having a main bore (bore of leg 12) and lateral bores (bored of legs 52, 54, 56, 58, 60, 62, 64) formed therein (see fig. 3-4), and a lateral leg (legs 52, 54, 56, 58, 60, 62, 64) for each lateral bore (see figs. 3-4), wherein the lateral legs (legs 52, 54, 56, 58, 60, 62, 64) are positioned to extend into a single borehole (22) after the lateral legs are coupled to the y-block (see fig. 4). The lateral legs each serve various purposes, wherein 58 serve as a main fluid flow conduit, 60 may contain electrical lines to deliver power, 56 may contain fiber optic lines, 54, 62 may be used to conduct hydraulic fluid for actuation of downhole devices, 52, 56 can be used for chemical injection or additional production flow area (refer to para 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Steele 794’ and Steele775’ to have the lateral legs positioned to extend into a single borehole after the lateral legs are coupled to the y-block, as taught by Steele827’, so that each leg can 
Regarding claim 16, the combination of Steele 794’, Steele775’, and Steele827’ teach all the features of this claim as applied to claim 10; Steele794’ further disclose wherein the transition sub (29) comprises an annular cavity (para 0043: 29 is a tubing hanger or a packer and will have an annular cavity) and a landing pad (where pipe 32 and 29 connect).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. 20170107794A1), in view of Steele (U.S. 8701775B2) and Steele (U.S. 2003/0159827A1) as applied to claims 2 and 10 above; and further in view of Lindsey et al. (U.S. 4898243).
Regarding claims 3 and 11, the combination of Steele 794’, Steele775’, and Steele827’ teach all the features of this claim as applied to claims 2 and 10 above; however, the combination of Steele 794’, Steele775’, and Steele827’ fail to teach wherein the other threaded interface has a greater number of threads than the threaded interface that couples with the threaded interface of the respective lateral bore or the threaded interface of the lateral leg.  
Lindsey et al. teach thread (15, fig. 1) in outer member (13) made with greater number of threads than the number of threads on threaded section (51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Steele 794’, Steele775’, and Steele827’ to have the other threaded interface with a greater number . 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection over Steele (U.S. 2003/0159827A1) above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/12/07/2021